DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/20/2021.
Currently claims 1-14 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species E, Embodiment of Fig. 7, Claims 1-14, in the reply filed on 09/20/2021 is acknowledged.  

Allowable Subject Matter
Claims 1-14 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Independent claim 1 is allowable because the closest prior art US Patent Pub # US 2006/0044018 A1 to Chang teaches, an integrated circuit implementing a Schottky-CMOS multiplexer (MUX) gate system, the integrated circuit comprising: 
a first input (A; Fig. 17; [0028]) coupled to a cathode (Schottky cathode, as annotated on Fig. 17) of a first Schottky diode (as annotated on Fig. 17); 

    PNG
    media_image1.png
    432
    620
    media_image1.png
    Greyscale

x additional inputs (B; Fig. 17; [0028]) coupled to x respective cathodes (Schottky cathode, as annotated on Fig. 17) of a first set of Schottky diodes (as annotated on Fig. 17), wherein x is an integer number;  
an output of the first Schottky diode (as annotated on Fig. 17) is coupled to respective gate nodes of a second N-type transistor (NMOS, as annotated on Fig. 17) and a second P-type transistor (PMOS, as annotated on Fig. 17) (Fig. 17; [0028]); and 
the output (respective drain sides) of the second N-type transistor (NMOS) and the second P-type transistor (PMOS) is coupled to an output (Output, as annotated on Fig. 17) of the gate system (NAND gate; Fig. 17; [0028]).  
However, neither Chang nor any cited prior art, appear to explicitly disclose, in context, a first input coupled to a cathode of a first Schottky diode and a gate node of a first N-type transistor; 
x additional inputs coupled to x respective cathodes of a first set of Schottky diodes and x respective gate nodes of x additional N-type transistors, wherein x is an integer number; 
an output of the first Schottky diode is coupled to an anode of a second Schottky diode and a gate node of a first P-type transistor; 
x outputs of the first set of Schottky diodes coupled to x respective anodes of a second set of Schottky diodes and x respective gate nodes of x additional P-type transistors; 
an output of the second Schottky diode is coupled to respective gate nodes of a second N-type transistor and a second P-type transistor; and 
x outputs of the second set of Schottky diodes coupled to the respective gate nodes of the second N-type transistor and the second P-type transistor, 
Specifically, the aforementioned ‘a first input coupled to a cathode of a first Schottky diode and a gate node of a first N-type transistor; x additional inputs coupled to x respective cathodes of a first set of Schottky diodes and x respective gate nodes of x additional N-type transistors, wherein x is an integer number; an output of the first Schottky diode is coupled to an anode of a second Schottky diode and a gate node of a first P-type transistor; 
x outputs of the first set of Schottky diodes coupled to x respective anodes of a second set of Schottky diodes and x respective gate nodes of x additional P-type transistors; 
an output of the second Schottky diode is coupled to respective gate nodes of a second N-type transistor and a second P-type transistor; and 
x outputs of the second set of Schottky diodes coupled to the respective gate nodes of the second N-type transistor and the second P-type transistor,’ is material to the inventive concept of the application at hand to achieve higher efficiency with reduced area consumed by the circuit layout, reduced propagation delay, and reduced power required for switching.
Note: The examiner notes that independent claim 1 claims a 4x1 multiplexer using a Schottky-CMOS technology. While Chang teaches some of the limitations with NAND circuit of Fig. 17, the complete design of 4x1 multiplexer is not an obvious variant or an extension of NAND circuit. There is no motivation for Chang to form a 4x1 multiplexer from SCL NAND circuit of Fig. 17 with the help of a secondary art.
 2-14 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 2-14 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/09/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812